—In two related proceedings pursuant to Social Services Law § 384-b to terminate the mother’s parental rights on the ground of permanent neglect, the mother appeals from two orders of disposition of the Family Court, Dutchess County (Brands, J.), both dated September 5, 2000 (one as to *360each child), which, upon a fact-finding order of the same court, dated August 2, 2000, made after a hearing, finding that she had neglected the children, Damian D.T.B. and Richard L.B., Jr., terminated her parental rights, and committed the children to the guardianship and custody of the Dutchess County Department of Social Services.
Ordered that the orders of disposition are affirmed, without costs or disbursements.
The evidence establishes that the mother “failed to plan for the future” of these two children, as required by Social Services Law § 384-b (7) (c). Notwithstanding the agency’s persistent and diligent efforts to help the mother by offering her parenting classes, therapy, evaluations, transportation, foster care payments, moving expenses, rent payments, and security, the mother refused to cooperate, and thus failed to plan for her children’s future and welfare. An agency that has embarked on a diligent course but faces an utterly uncooperative or indifferent parent has nevertheless fulfilled its duty (see Matter of Sheila G., 61 NY2d 368, 385). Prudenti, P.J., Feuerstein, Friedmann and H. Miller, JJ., concur.